In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00187-CR


                                 LOUIS GARCIA, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                  Collingsworth County, Texas
                    Trial Court No. 3081, Honorable Stuart Messer, Presiding

                                      November 21, 2022
                      ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Appellant, Louis Garcia, appeals from the trial court’s judgment adjudicating him

guilty of aggravated assault with a deadly weapon1 and sentencing him to eighteen years’

confinement. The appellate record was originally due October 11, 2022. The clerk’s

record has been filed but the reporter’s record has not. By letter of October 18, 2022, we

notified the reporter that the record was overdue and directed her to advise this Court of


      1   See TEX. PENAL CODE ANN. § 22.02.
the status of the record by October 28. To date, the reporter’s record has not been filed

and the reporter has had no further communication with this Court.

       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.”); 37.3(a)(2) (requiring

appellate courts to “make whatever order is appropriate to avoid further delay and to

preserve the parties’ rights” when the appellate record is not timely filed). On remand,

the trial court shall determine the following:

       1.     what tasks remain to complete the filing of the reporter’s record;

       2.     why the reporter has not completed the necessary tasks;

       3.     what amount of time is reasonably necessary for the completion of those

              tasks; and

       4.     whether the reporter can complete the tasks within the time the trial court

              finds reasonable.

       Should the trial court determine that the reporter will require more than thirty days

to complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter

to do so. The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by December

21, 2022.

       Should the reporter file the record on or before December 5, 2022, she is directed

to immediately notify the trial court of the filing, in writing, whereupon the trial court shall

not be required to take any further action.


                                                 2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3